United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 21-2445
                          ___________________________

                               United States of America

                          lllllllllllllllllllllPlaintiff - Appellee

                                             v.

                                 Nyle Thomas Brocks

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                      Appeal from United States District Court
                  for the Northern District of Iowa - Cedar Rapids
                                   ____________

                            Submitted: February 22, 2022
                               Filed: March 15, 2022
                                   [Unpublished]
                                   ____________

Before COLLOTON, SHEPHERD, and GRASZ, Circuit Judges.
                         ____________

PER CURIAM.

       Nyle Brocks appeals the sentence the district court1 imposed after he pleaded
guilty to a drug offense. Brocks argues that the district court abused its discretion by

      1
       The Honorable C.J. Williams, United States District Judge for the Northern
District of Iowa.
imposing a substantively unreasonable sentence after giving insufficient weight to
mitigating factors such as his personal history, especially his traumatic childhood; and
giving too much weight to his criminal history.

        We conclude that Brocks’s sentence was not substantively unreasonable, as
there is no indication that the court overlooked a relevant factor, gave significant
weight to an improper or irrelevant factor, or committed a clear error of judgment in
weighing the relevant factors. See United States v. David, 682 F.3d 1074, 1077 (8th
Cir. 2012) (standard of review); United States v. Pickar, 666 F.3d 1167, 1169 (8th
Cir. 2012). The court made an individualized assessment based on the facts presented
in its consideration of the 18 U.S.C. § 3553(a) factors. See United States v. Stults,
575 F.3d 834, 849 (8th Cir. 2009). Accordingly, we affirm.
                        ______________________________




                                          -2-